Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 12/15/2020 in which Claims 1-20 are pending.
Response to Arguments
2.	Applicant’s arguments, see pages 8-11, filed 12/15/2020, with respect to the rejection(s) of claim(s) 1, 8, 14 under Bostick and Ekambaram have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Kamamori et al.
Terminal Disclaimer
3.	The terminal disclaimer filed on 1/21/2020 disclaiming the terminal portion of any patent granted on this application which has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 8, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 5, 8, 12, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0240173 to Bostick et al (“Bostick”) in view of U.S. Patent Publication 2013/0322785 to Kamamori in further view of U.S. Patent Publication 2017/0199377 to Ekambaram et al (“Ekambaram”).
a computer-implemented method, comprising: displaying content on a touch screen of the computing device in an original arrangement (displaying content on a touch screen of a touch screen device; touch screen 8 can display content 14 [original arrangement], see Abstract, ¶ 0018; Fig. 1), wherein the touch screen comprises a flexible touch screen display (touch screen device 602 includes a flexible touch screen device such as a flexible display, electronic paper, etc, see ¶ 0036; Fig. 6); detecting an obstruction of a portion of the content on one or more areas of the touch screen (sensor 42 indicates a location of the obstruction on the touch screen 8. Sensor data 42 can indicate a location of contact on the touch screen 8, e.g. where an object such as a portion of a user’s hand 4 is contacting the touch screen 8. The sensor data 42 can indicate a shape and/or size of the contact point between the obstruction (e.g. hand 4 and/or holding device 6) and the touch screen 16. Portion 16 of the touch screen is obstructed during display of the content 14. This portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles, see ¶ 0033, 0036; Fig. 6), wherein a user's view of the portion of the content is obstructed by the obstruction (a portion 16 of the touch screen is obstructed during display of the content 14, such that a portion of the content 14 is difficult to view. This portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles, see ¶ 0036; Fig. 6); determining obstructed content in the one or more areas based on the detected obstruction, the obstructed content having items of the content that are obstructed (sensor data 42 can indicate a location (point) of contact (e.g., obstruction portion(s) 16) on the touch screen 8, e.g., where an object such as a portion of a user's hand (e.g., hand 4, FIGS. 1-2) or a device holder 6 is contacting the touch screen 8, see ¶ 0033’ a portion 16 of the touch screen is obstructed during display of the content 14, such that a portion of the content 14 is difficult to view. This portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles, see ¶ 0036; Fig. 6); 
determining a display configuration for a portion of the obstructed content (adjusting a position of the content as displayed on the touch screen in response to obtaining the data indicating the portion of the touch screen is obstructed, see Abstract, ¶ 0033);
detecting a deformed condition of the touch screen in which the obstruction is positioned within a display angle of the image projection device (portion 16 of the touch screen is obstructed during display of the content 14, such that a portion of the content 14 is difficult to view. The portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles. Sensor 150 includes at least one optical sensor such as a camera [image projection device] (for detecting the presence of an obstruction proximate touch screen 8), sensor 150 can detect the presence of user 112, as well as the point of view of user 112, and provide that information (as sensor data 42) to computer system 120, see ¶ 0036-0037);
the items being located in respective original positions in an original sub-arrangement of the original overall arrangement; rendering display content for concurrent display with unobstructed content of the touch screen, wherein the rendered display content corresponds to the obstructed content, the rendered display content including the items that are located in respective rendered positions corresponding to the original positions in original sub-arrangement of the items; projecting the rendered display content onto the obstruction for viewing in superposition within a user’s field of view.
Kamamori teaches the items being located in respective original positions in an original sub-arrangement of the original overall arrangement (heart, star and diamond objects on the operation surface (work space 1a) and user touches the heart object on the operation surface using the forefinger of the right hand…(work space 1b), see ¶ 0053; Fig. 3A);
rendering display content for concurrent display with unobstructed content of the touch screen, wherein the rendered display content corresponds to the obstructed content, the rendered display content including the items that are located in respective rendered positions corresponding to the original positions in original sub-arrangement of the items (heart, star and diamond objects [unobstructed content] on the operation surface (work space 1a) and user touches the heart object [obstructed content] on the operation surface using the forefinger of the right hand…(work space 1b), see ¶ 0053; Fig. 3A),
projecting the rendered display content onto the obstruction for viewing in superposition within a user’s field of view (when one second passes while the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bostick with Kamamori to teach the items being located in respective original positions in an original sub-arrangement of the original overall arrangement; rendering display content for concurrent display with unobstructed content of the touch screen, wherein the rendered display content corresponds to the obstructed content, the rendered display content including the items that are located in respective rendered positions corresponding to the original positions in original sub-arrangement of the items; projecting the rendered display content onto the obstruction for viewing in superposition within a user’s field of view. The suggestion/motivation would have been in order to recognize a user gesture performed on a projected video image (see ¶ 0004).
Bostick and Kamamori do not expressly disclose wherein the rendered display content and the unobstructed content [being] configured such that the content is shown in a substantially similar overall arrangement as if the obstruction is absent.
Ekambaram teaches wherein the rendered display content and the unobstructed content are configured such that the content is shown substantially similar to the original overall arrangement as if the obstruction is absent (software 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to modify Bostick and Kamamori with Ekambaram to teach wherein the rendered display content and the unobstructed content are configured such that the content is shown substantially similar to the original overall arrangement as if the obstruction is absent. The suggestion/motivation would have been in order to align with the viewpoint of that wearable device and 
As to Claim 5, depending from Claim 1, Bostick teaches wherein the deformed condition of the touch screen comprises bending of the touch screen about an axis oriented parallel to a display plane of the touch screen (touch screen device 602 includes a flexible touch screen device such as a flexible display, electronic paper, etc. The portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles, see ¶ 0036; Fig. 6). 
As to Claim 8, Bostick teaches a computer system, comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more computer processors, the program instructions, when executed by the at least one of the one or more computer processors, causing the computer system to perform a method comprising: displaying content on a touch screen of the computing device in an original arrangement (displaying content on a touch screen of a touch screen device; touch screen 8 can display content 14 [original arrangement], see Abstract, ¶ 0018; Fig. 1), wherein the touch screen comprises a flexible touch screen display (touch screen device 602 includes a flexible touch screen device such as a flexible display, electronic paper, etc, see ¶ 0036; Fig. 6); detecting an obstruction of a portion of the content on one or more areas of the touch screen (sensor 42 indicates a location of the obstruction on the touch screen 8. Sensor , wherein a user's view of the portion of the content is obstructed by the obstruction (a portion 16 of the touch screen is obstructed during display of the content 14, such that a portion of the content 14 is difficult to view. This portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles, see ¶ 0036; Fig. 6); determining obstructed content in the one or more areas based on the detected obstruction, the obstructed content having items of the content that are obstructed (sensor data 42 can indicate a location (point) of contact (e.g., obstruction portion(s) 16) on the touch screen 8, e.g., where an object such as a portion of a user's hand (e.g., hand 4, FIGS. 1-2) or a device holder 6 is contacting the touch screen 8, see ¶ 0033’ a portion 16 of the touch screen is obstructed during display of the content 14, such that a portion of the content 14 is difficult to view. This portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles, see ¶ 0036; Fig. 6); 
determining a display configuration for a portion of the obstructed content (adjusting a position of the content as displayed on the touch screen in response to obtaining the data indicating the portion of the touch screen is obstructed, see Abstract, ¶ 0033);
detecting a deformed condition of the touch screen in which the obstruction is positioned within a display angle of the image projection device (portion 16 of the touch screen is obstructed during display of the content 14, such that a portion of the content 14 is difficult to view. The portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles. Sensor 150 includes at least one optical sensor such as a camera [image projection device] (for detecting the presence of an obstruction proximate touch screen 8), sensor 150 can detect the presence of user 112, as well as the point of view of user 112, and provide that information (as sensor data 42) to computer system 120, see ¶ 0036-0037);
Bostick fails to disclose the items being located in respective original positions in an original sub-arrangement of the original overall arrangement; rendering display content for concurrent display with unobstructed content of the touch screen, wherein the rendered display content corresponds to the obstructed content, the rendered display content including the items that are located in respective rendered positions corresponding to the original positions in original sub-arrangement of the items; projecting the rendered display content onto the obstruction for viewing in superposition within a user’s field of view.
the items being located in respective original positions in an original sub-arrangement of the original overall arrangement (heart, star and diamond objects on the operation surface (work space 1a) and user touches the heart object on the operation surface using the forefinger of the right hand…(work space 1b), see ¶ 0053; Fig. 3A);
rendering display content for concurrent display with unobstructed content of the touch screen, wherein the rendered display content corresponds to the obstructed content, the rendered display content including the items that are located in respective rendered positions corresponding to the original positions in original sub-arrangement of the items (heart, star and diamond objects [unobstructed content] on the operation surface (work space 1a) and user touches the heart object [obstructed content] on the operation surface using the forefinger of the right hand…(work space 1b), see ¶ 0053; Fig. 3A),
projecting the rendered display content onto the obstruction for viewing in superposition within a user’s field of view (when one second passes while the touch state is continued, the holding unit 205 holds information on the forefinger associated with the heart object. Furthermore, the heart object is projected as an associated object on the forefinger of the right hand of the user (work space 1b), see ¶ 0053).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bostick with Kamamori to teach the items being located in respective original positions in an original sub-arrangement of the original overall arrangement; rendering display content for 
Bostick and Kamamori do not expressly disclose wherein the rendered display content and the unobstructed content [being] configured such that the content is shown in a substantially similar overall arrangement as if the obstruction is absent.
Ekambaram teaches wherein the rendered display content and the unobstructed content are configured such that the content is shown substantially similar to the original overall arrangement as if the obstruction is absent (software in each wearable device [projection device] corresponding to a student pushes its respective captured video portions corresponding to its respective unobstructed cells to a centralized server and provides an index of the respective obstructed cells; (ii) The server collects the video portions from each of the wearable devices and dynamically constructs a complete view of the scene; (iii) The server also pushes to each wearable device the appropriate video portions corresponding to the obstructed cells for that device (i.e. pushes video portions of unobstructed views for those cells to the wearable device to substitute for the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to modify Bostick and Kamamori with Ekambaram to teach wherein the rendered display content and the unobstructed content are configured such that the content is shown substantially similar to the original overall arrangement as if the obstruction is absent. The suggestion/motivation would have been in order to align with the viewpoint of that wearable device and provide a more realistic integration of the video portion with the user's unobstructed cells (¶ 0030). 
As to Claim 12, depending from Claim 8, Bostick teaches wherein the deformed condition of the touch screen comprises bending of the touch screen about an axis oriented parallel to a display plane of the touch screen (touch screen device 602 includes a flexible touch screen device such as a flexible display, electronic paper, etc. The portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles, see ¶ 0036; Fig. 6). 
a computer program product, comprising: one or more computer-readable storage devices and program instructions stored on at least one or more of the computer-readable storage devices for execution by at least one of the one or more computer processors of a computer system, the program instructions, when executed by the at least one of the one or more computer processors, causing the computer system to perform a method comprising: displaying content on a touch screen of the computing device in an original arrangement (displaying content on a touch screen of a touch screen device; touch screen 8 can display content 14 [original arrangement], see Abstract, ¶ 0018; Fig. 1), wherein the touch screen comprises a flexible touch screen display (touch screen device 602 includes a flexible touch screen device such as a flexible display, electronic paper, etc, see ¶ 0036; Fig. 6); detecting an obstruction of a portion of the content on one or more areas of the touch screen (sensor 42 indicates a location of the obstruction on the touch screen 8. Sensor data 42 can indicate a location of contact on the touch screen 8, e.g. where an object such as a portion of a user’s hand 4 is contacting the touch screen 8. The sensor data 42 can indicate a shape and/or size of the contact point between the obstruction (e.g. hand 4 and/or holding device 6) and the touch screen 16. Portion 16 of the touch screen is obstructed during display of the content 14. This portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles, see ¶ 0033, 0036; Fig. 6), wherein a user's view of the portion of the content is obstructed by the obstruction (a portion 16 of the touch screen is ; determining obstructed content in the one or more areas based on the detected obstruction, the obstructed content having items of the content that are obstructed (sensor data 42 can indicate a location (point) of contact (e.g., obstruction portion(s) 16) on the touch screen 8, e.g., where an object such as a portion of a user's hand (e.g., hand 4, FIGS. 1-2) or a device holder 6 is contacting the touch screen 8, see ¶ 0033’ a portion 16 of the touch screen is obstructed during display of the content 14, such that a portion of the content 14 is difficult to view. This portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles, see ¶ 0036; Fig. 6); 
determining a display configuration for a portion of the obstructed content (adjusting a position of the content as displayed on the touch screen in response to obtaining the data indicating the portion of the touch screen is obstructed, see Abstract, ¶ 0033);
detecting a deformed condition of the touch screen in which the obstruction is positioned within a display angle of the image projection device (portion 16 of the touch screen is obstructed during display of the content 14, such that a portion of the content 14 is difficult to view. The portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles. Sensor 150 
Bostick fails to disclose the items being located in respective original positions in an original sub-arrangement of the original overall arrangement; rendering display content for concurrent display with unobstructed content of the touch screen, wherein the rendered display content corresponds to the obstructed content, the rendered display content including the items that are located in respective rendered positions corresponding to the original positions in original sub-arrangement of the items; projecting the rendered display content onto the obstruction for viewing in superposition within a user’s field of view.
Kamamori teaches the items being located in respective original positions in an original sub-arrangement of the original overall arrangement (heart, star and diamond objects on the operation surface (work space 1a) and user touches the heart object on the operation surface using the forefinger of the right hand…(work space 1b), see ¶ 0053; Fig. 3A);
rendering display content for concurrent display with unobstructed content of the touch screen, wherein the rendered display content corresponds to the obstructed content, the rendered display content including the items that are located in respective rendered positions corresponding to the original positions in original sub-arrangement of the items (heart, star and diamond objects ,
projecting the rendered display content onto the obstruction for viewing in superposition within a user’s field of view (when one second passes while the touch state is continued, the holding unit 205 holds information on the forefinger associated with the heart object. Furthermore, the heart object is projected as an associated object on the forefinger of the right hand of the user (work space 1b), see ¶ 0053).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bostick with Kamamori to teach the items being located in respective original positions in an original sub-arrangement of the original overall arrangement; rendering display content for concurrent display with unobstructed content of the touch screen, wherein the rendered display content corresponds to the obstructed content, the rendered display content including the items that are located in respective rendered positions corresponding to the original positions in original sub-arrangement of the items; projecting the rendered display content onto the obstruction for viewing in superposition within a user’s field of view. The suggestion/motivation would have been in order to recognize a user gesture performed on a projected video image (see ¶ 0004).
Bostick and Kamamori do not expressly disclose wherein the rendered display content and the unobstructed content [being] configured such that the overall arrangement as if the obstruction is absent.
Ekambaram teaches wherein the rendered display content and the unobstructed content are configured such that the content is shown substantially similar to the original overall arrangement as if the obstruction is absent (software in each wearable device [projection device] corresponding to a student pushes its respective captured video portions corresponding to its respective unobstructed cells to a centralized server and provides an index of the respective obstructed cells; (ii) The server collects the video portions from each of the wearable devices and dynamically constructs a complete view of the scene; (iii) The server also pushes to each wearable device the appropriate video portions corresponding to the obstructed cells for that device (i.e. pushes video portions of unobstructed views for those cells to the wearable device to substitute for the obstructed views). The device then has video portions that it can use to fill in over its obstructed cells, see ¶ 0035-0037; and further, an aggregation grid partitioning a scene and identifying obstructed and unobstructed grid cells from different vantage points of the scene, see ¶ 0019; Figs. 2A-2C. Therefore, Examiner construes that the aggregated view based on different vantage points of the students of unobstructed content and obstructed content [rendered by the wearable device] where the obstructed content is overlaid with images acquired of the obstruction.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to modify Bostick and Kamamori with Ekambaram 
As to Claim 18, depending from Claim 14, Bostick teaches wherein the deformed condition of the touch screen comprises bending of the touch screen about an axis oriented parallel to a display plane of the touch screen (touch screen device 602 includes a flexible touch screen device such as a flexible display, electronic paper, etc. The portion 16 of the touch screen 8 is in flexion relative to a remainder of the touch screen, and can affect display of the content 14 from one or more viewing angles, see ¶ 0036; Fig. 6). 
8.	Claims 2-4, 7, 9-11, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0240173 to Bostick et al (“Bostick”) in view of U.S. Patent Publication 2013/0322785 to Kamamori in further view of U.S. Patent Publication 2017/0199377 to Ekambaram et al (“Ekambaram”) and in further view of U.S. Patent Publication 2012/0162260 to Cudak et al (“Cudak”).
As to Claim 2, depending from Claim 1, Bostick, Kamamori and Ekambaram do not expressly disclose determining a viewing authorization level of the user; and in response to determining the viewing authorization level of the user exceeds a predetermined threshold: projecting the display content on the viewing obstruction. Cudak teaches determining a viewing authorization level of the user (determination module 305 configured to determine whether the projector is authorized to project the projected image on the projected on the projection surface, see Abstract; the determination module 305 may determine authorization based on an identity of a projection user (such as through biometrics and/or other means), see ¶ 0066); and in response to determining the viewing authorization level of the user exceeds a predetermined threshold (if the scanned images approximate an acceptable authorization pattern within a certain threshold, the pattern recognition module 400 may recognize the authorization pattern and signal the determination module 305 to authorize the projector 110, see ¶ 0077; The determination module 305 may confirm that a projected image 125 originates from an authorized projector 110 by recognizing an authorization pattern projected by the projector 110, see ¶ 0067): 
Although Ekambaram does not expressly disclose projecting the display content on the viewing obstruction in the same manner disclosed in the Applicant’s disclosure, Ekambaram teaches a solution where the students would be able to see a complete and personalized (to their vantage point) view of the scene of the board. Because, as noted above, the areas being obstructed from view will vary across the different viewers, a personalized display can be provided to each viewer based on what portions the viewer is lacking in terms of what the viewer can see from the viewer's position (see ¶ 0015), and further, various wearable devices provide video portions to remote server(s) that then build an aggregated view for a wearable device and provide the aggregated view to the wearable device. Provision of the aggregated view could be provision of a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to modify Bostick, Kamamori and Ekambaram with Cudak to teach an image projection device projecting the rendered display content onto the obstruction. The suggestion/motivation would have been in order to project a picture from a mobile device and display it on a palm (¶ 0035).
As to Claim 3, depending from Claim 2, Cudak teaches wherein determining a viewing authorization level of the user further comprises: determining a viewing authorization level of one or more other users positioned in an environment about the user (determination module 305 configured to determine whether the projector is authorized to project the projected image on the projection surface, see Abstract; the determination module 305 may determine authorization based on an identity of a projection user (such as 
As to Claim 4, depending from Claim 2, Cudak teaches wherein the predetermined threshold corresponds to an access-restriction level of the rendered display content (the determination module 305 may determine authorization based on an identity of a projection user (such as through biometrics and/or other means), see ¶ 0066). Under the broadest reasonable interpretation, it is reasonably understood that the authorization based on identity will have a particular authorization pattern that will define an access-restriction level. 
As to Claim 7, depending from Claim 2, Cudak teaches wherein determining a viewing authorization level of the user further comprises: capturing a facial image of the user (the determination module 305 may determine authorization based on an identity of a projection user (such as through biometrics and/or other means), see ¶ 0066). Under the broadest reasonable interpretation, it is reasonably understood that biometrics would include a facial image. 
As to Claim 9, depending from Claim 8, Bostick, Kamamori and Ekambaram do not expressly disclose determining a viewing authorization level of the user; and in response to determining the viewing authorization level of the user exceeds a predetermined threshold: projecting the display content on the viewing obstruction. Cudak teaches determining a viewing authorization level of the user (determination module 305 configured to determine whether the projector is authorized to project the projected image on the projected on the projection surface, see Abstract; the determination module 305 may determine authorization based on an identity of a projection user (such as through biometrics and/or other means), see ¶ 0066); and in response to determining the viewing authorization level of the user exceeds a predetermined threshold (if the scanned images approximate an acceptable authorization pattern within a certain threshold, the pattern recognition module 400 may recognize the authorization pattern and signal the determination module 305 to authorize the projector 110, see ¶ 0077; The determination module 305 may confirm that a projected image 125 originates from an authorized projector 110 by recognizing an authorization pattern projected by the projector 110, see ¶ 0067): 
Although Ekambaram does not expressly disclose projecting the display content on the viewing obstruction in the same manner disclosed in the Applicant’s disclosure, Ekambaram teaches a solution where the students would be able to see a complete and personalized (to their vantage point) view of the scene of the board. Because, as noted above, the areas being obstructed from view will vary across the different viewers, a personalized display can be provided to each viewer based on what portions the viewer is lacking in terms of what the viewer can see from the viewer's position (see ¶ 0015), and further, various wearable devices provide video portions to remote server(s) that then build an aggregated view for a wearable device and provide the aggregated view to the wearable device. Provision of the aggregated view could be provision of a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to modify Bostick, Kamamori and Ekambaram with Cudak to teach an image projection device projecting the rendered display content onto the obstruction. The suggestion/motivation would have been in order to project a picture from a mobile device and display it on a palm (¶ 0035).
As to Claim 10, depending from Claim 9, Cudak teaches wherein determining a viewing authorization level of the user further comprises: determining a viewing authorization level of one or more other users positioned in an environment about the user (determination module 305 configured to determine whether the projector is authorized to project the projected image on the projection surface, see Abstract; the determination module 305 may determine authorization based on an identity of a projection user (such as 
As to Claim 11, depending from Claim 9, Cudak teaches wherein the predetermined threshold corresponds to an access-restriction level of the rendered display content (the determination module 305 may determine authorization based on an identity of a projection user (such as through biometrics and/or other means), see ¶ 0066). Under the broadest reasonable interpretation, it is reasonably understood that the authorization based on identity will have a particular authorization pattern that will define an access-restriction level. 
As to Claim 15, depending from Claim 14, Bostick, Kamamori and Ekambaram do not expressly disclose determining a viewing authorization level of the user; and in response to determining the viewing authorization level of the user exceeds a predetermined threshold: projecting the display content on the viewing obstruction. Cudak teaches determining a viewing authorization level of the user (determination module 305 configured to determine whether the projector is authorized to project the projected image on the projected on the projection surface, see Abstract; the determination module 305 may determine authorization based on an identity of a projection user (such as through biometrics and/or other means), see ¶ 0066); and in response to determining the viewing authorization level of the user exceeds a predetermined threshold (if the scanned images approximate an acceptable authorization pattern within a certain : 
Although Ekambaram does not expressly disclose projecting the display content on the viewing obstruction in the same manner disclosed in the Applicant’s disclosure, Ekambaram teaches a solution where the students would be able to see a complete and personalized (to their vantage point) view of the scene of the board. Because, as noted above, the areas being obstructed from view will vary across the different viewers, a personalized display can be provided to each viewer based on what portions the viewer is lacking in terms of what the viewer can see from the viewer's position (see ¶ 0015), and further, various wearable devices provide video portions to remote server(s) that then build an aggregated view for a wearable device and provide the aggregated view to the wearable device. Provision of the aggregated view could be provision of a complete video for display, or could be provision of only the video portions needed for the wearable device to complete the scene (fill in the obstructed cells with obtained video portions), see ¶ 0026; The server also pushes to each wearable device the appropriate video portions corresponding to the obstructed cells for that device (i.e. pushes video portions of unobstructed views for those cells to the wearable device to substitute for the obstructed views). The device then has video portions that it can use to fill in over its obstructed cells, see ¶ 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to modify Bostick, Kamamori and Ekambaram with Cudak to teach an image projection device projecting the rendered display content onto the obstruction. The suggestion/motivation would have been in order to project a picture from a mobile device and display it on a palm (¶ 0035).
As to Claim 16, depending from Claim 15, Cudak teaches wherein determining a viewing authorization level of the user further comprises: determining a viewing authorization level of one or more other users positioned in an environment about the user (determination module 305 configured to determine whether the projector is authorized to project the projected image on the projection surface, see Abstract; the determination module 305 may determine authorization based on an identity of a projection user (such as through biometrics and/or other means), see ¶ 0066). Under the broadest reasonable interpretation, it is reasonably understood that only the users authorized based on biometrics to view the content.
As to Claim 17, depending from Claim 15, Cudak teaches wherein the predetermined threshold corresponds to an access-restriction level of the rendered display content (the determination module 305 may determine authorization based on an identity of a projection user (such as through . Under the broadest reasonable interpretation, it is reasonably understood that the authorization based on identity will have a particular authorization pattern that will define an access-restriction level. 
As to Claim 20, depending from Claim 15, Cudak teaches wherein determining a viewing authorization level of the user further comprises: capturing a facial image of the user (the determination module 305 may determine authorization based on an identity of a projection user (such as through biometrics and/or other means), see ¶ 0066). Under the broadest reasonable interpretation, it is reasonably understood that biometrics would include a facial image. 
9.	Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0240173 to Bostick et al (“Bostick”) in view of U.S. Patent Publication 2013/0322785 to Kamamori in further view of U.S. Patent Publication 2017/0199377 to Ekambaram et al (“Ekambaram”) in further view of U.S. Patent Publication 2009/0189830 to Deering et al (“Deering”).
As to Claim 6, depending from Claim 1, Bostick, Kamamori and Ekambaram fail to disclose a pico projector. Deering teaches wherein the image projection device comprises a pico projector (¶ 0159). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a pico projector. The suggestion/motivation would have been in order to produce video projectors on a smaller scale (¶ 0159).
wherein the image projection device comprises a pico projector (¶ 0159). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a pico projector. The suggestion/motivation would have been in order to produce video projectors on a smaller scale (¶ 0159).
As to Claim 19, depending from Claim 14, Bostick, Kamamori and Ekambaram fail to disclose a pico projector. Deering teaches wherein the image projection device comprises a pico projector (¶ 0159). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a pico projector. The suggestion/motivation would have been in order to produce video projectors on a smaller scale (¶ 0159).
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694  



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694